Citation Nr: 1035100	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bilateral lower extremity 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2005, a statement of the 
case was issued in March 2007, and a substantive appeal was 
received in March 2007.  The RO has characterized the issue as 
service connection for right great toe fracture, claimed as leg 
problems due to Agent Orange exposure.  However, it is clear that 
the claim's scope is greater than this, in light of statements of 
record.  Accordingly, the Board has rephrased the issue to more 
accurately reflect its scope.  

The appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The Veteran has claimed service connection for bilateral lower 
extremity disability, including left and right great toe 
fractures, left and right knee arthritis, and disability 
manifested by weakness, pain, burning, and numbness.  He alleges 
that it is due to Agent Orange exposure and to exposure to 
insecticide in service.  He asserts that his legs have burned 
since 1973, and that now they are almost all numb, and painful 
and weak.  In April 2009, he indicated that he had fallen down 
and hurt himself due to poisoned muscles in his legs from Agent 
Orange exposure and insecticide exposure.  This in turn had 
caused a right big toe fracture.  He served in Vietnam, and so it 
is presumed that he was exposed to Agent Orange in service.  
38 C.F.R. § 3.307(a)(6) (2009).  

Although not clear, the claimed pain, burning, and numbness 
complaints could be a manifestation of peripheral neuropathy, and 
the Board notes that there is a presumption of service connection 
for acute or subacute peripheral neuropathy based on Agent Orange 
exposure.  In addition to demonstrating service connection by way 
of a presumption, a Veteran may also show a direct link to 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Under these circumstances, the Board finds that a VA 
examination and etiology opinion are appropriate to assist the 
Veteran.  38 C.F.R. § 3.159 (2009); McLenden v. Nicholson, 20 
Vet. App. 79 (2006).

The Board notes the Veteran's June 2010 request for an additional 
six months to prepare his appeal.  It is anticipated that a 
collateral effect of this remand will be to effectively furnish 
the Veteran with the additional time he has requested.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination of the lower 
extremities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any necessary tests should 
be conducted.  The examiner should clearly 
list all disabilities of the lower 
extremities found on examination, to 
include any neuropathies, arthritis, 
fractures, etc.  

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current lower 
extremity disabilities, including the 
Veteran's right and left great toe 
fractures, his right and left knee 
arthritis, and any diagnosed disorder 
accounting for pain, weakness, burning, 
and/or numbness, are related to any in-
service finding or event, including Agent 
Orange exposure or being exposed to 
pesticides.  A rationale for all such 
opinions should be furnished. 

2.  After completion of the above, the RO 
should review the claims file and determine 
if service connection for any bilateral 
lower extremity disabilities is warranted.  
The Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


